96.	  First of all, I wish to express the satisfaction of the Cuban delegation at the election of Mr. Gaston Thorn to preside over the thirtieth session of the General Assembly. The decision of the General Assembly is an expression of respect for the peaceful conduct of Luxembourg and for his qualities as an experienced statesman. My delegation reiterates its readiness to co-operate with the President in the discharge of his lofty responsibilities.
97.	May I also extend a greeting to Mr. Abdelaziz Bouteflika, Foreign Minister of the Democratic People's Republic of Algeria and President of the twenty-ninth session of the General Assembly. His able and laudable action was a decisive factor in inscribing the last session in the annals of the Organization as one of the high moments in its necessary evolution in harmony with the positive changes that are taking place in international life.
98.	Cuba enthusiastically welcomes the new States Members of the United Nations. The Republic of Cape Verde, the People's Republic of Mozambique and the Democratic Republic of Sao Tome and Principe have joined our Organization after successfully completing their secular struggle against colonialism and have entered the stream of non-aligned revolutionary States. Their admission to the United Nations is a reminder to us all of the duty devolving on the international community to co-operate actively with the peoples of the former Portuguese colonies, thus helping them along the road to development. We await the speedy entry of an independent Angola, victorious over the intrigues of imperialism.
99.	In welcoming the new Member States, we condemn the unjust exclusion of the Democratic Republic of Viet Nam and the Republic of South Viet Nam. The attitude of the Government of the United States in this connexion shows the stubbornness of imperialism and the total isolation to which it condemns the North American authorities. Only the veto repeatedly used by Washington has prevented Vietnamese representatives from taking their rightful place in our midst.
The General Assembly spoke out unanimously in favor of their admission. World public opinion, including that of the people of the United States demands that they be allowed to occupy their rightful places.
100.	The North American veto on the diplomatic plane is the expression of their continued hostility to the people of the Viet Nam. The same warlike attitude which unleashed over Indo-China the cruelest of wars prompts the behavior of those who today decree the economic, political and diplomatic blockade against Viet Nam and deny their right of admission to the United Nations. It is the obligation of all to oppose this warmongering attitude and demand of the United States that it put an end to it once and for all.
101.	The General Assembly should consider the steps that it might take to counteract the obstructionist action of the United States. If Washington persists in its veto against Viet Nam it will be necessary to mobilize all the peace-loving States and forces of the world until Washington is made to feel the effects of the universal censure of its aggressive conduct, which is contrary to the course of history.
102.	The people of Viet Nam has made an invaluable contribution to the cause of those who struggle for freedom and independence. Its tenacious resistance to aggression, its indomitable fighting spirit and its glorious and complete victory have shown that today there is neither a weak or small people nor any imperialist might capable of deterring or containing the will for freedom of subjugated masses. Its example will always take pride of place in the struggle of the peoples of Africa, Asia, and Latin America, and will be a living lesson and a permanent encouragement to them all. The historic magnitude of its struggle and triumph make it all the more necessary to assist, impelled by generosity, in the reconstruction of Viet Nam, laid waste by a war that was sustained for the sake of the salvation of all nations on the three continents.
103.	The decision taken at the Conference of Ministers for Foreign Affairs of Non-Aligned Countries, held recently at Lima, to create a Solidarity Fund for the reconstruction of Viet Nam [see A/10217 and Corr.l, annex I, resolution XIII], which Cuba applauds and supports and which was in fact originally an initiative of Prime Minister Fidel Castro, must be accompanied by concerted action until such time as the international community as a whole and the United Nations in particular offer Viet Nam all the co-operation necessary to speed up the country's rehabilitation, and to demand of the Government of the United States that it fulfil the commitment under article 21 of the Paris Agreement to assist in healing the wounds of war in Viet Nam and Indo-China.
104.	The peoples of Kampuchea and Laos were protagonists in a heroic struggle waged parallel with that of Viet Nam. With admirable courage, they confronted the aggression of imperialism and its agents. Their triumph represents a significant contribution to the cause of emancipation of the third world. To achieve it the peoples of Kampuchea and Laos accepted sacrifices and bore chastisement that make them worthy of the broadest and staunchest solidarity. The international community is duty-bound to contribute to the reconstruction of Laos and Cambodia with all the necessary resources.
105.	The Assembly is meeting at an especially propitious time for peoples intent on their emancipation and on building a peaceful and prosperous future. The victories of the peoples of Viet Nam, Cambodia and Laos open a new phase in which it is possible to stay the hand of the aggressor. The collapse of fascism in Portugal and the liquidation of its former colonial empire point to the advent of a time in which there will be no nation groaning under a foreign yoke.
106.	The results of the Conference on Security and Co-operation in Europe show that it is possible to strengthen the process of detente. We live in an era in which the positions of socialism and being consolidated; in which the emancipation movements of the peoples of Africa, Asia and Latin America are growing, while the forces of reaction, imperialism and colonialism are forced to beat a retreat. And yet, despite the unquestionable achievements of recent times, the peoples of Africa, Asia and America are still confronted by many obstacles in their uphill march towards full freedom and development.
107.	It is quite obvious that the main centers of imperialism do not resign themselves to their fate and endeavor everywhere to return to their positions of domination and exploitation. That is clearly illustrated by the conspiracies against States exercising their sovereign rights, by the attempts to halt the decolonization process, by encouragement of racist and Fascist movements and the refusal to introduce indispensable changes in the old and unjust structure of international economy as well as the maintenance of hotbeds of tension and constant threats against the process of affirmation of peaceful coexistence,
108.	In Angola the conspiracy of imperialism, its allies and lackeys, has found concrete expression in the brazen interference designed to frustrate true decolonization while threatening its territorial integrity; snatching away from the Movimento Popular de Libertagao de Angola [MPLA1 the fruits of its dauntless struggle against colonialism, while condemning the future State to control by transnational corporations. Cuba renews the expression c>r its full solidarity with the MPLA yesterday heroic in its struggle against the European colonizer, today firm in its defense of true independence.
109.	In the face of the scandalous interference of imperialists, colonialists and racists, it is an elementary duty to offer its people the cETective assistance that may be required for that country to ensure its true independence and full sovereignty. In order to spur the decolonization process, a coherent strategy must be implemented with the participation of all progressive forces, This strategy is essential in order to face up to colonialist and racist machinations against the peoples of Namibia and Zimbabwe and must oppose colonialism in all its forms and manifestations in every corner of the earth,
110.	In this connexion we reiterate our support for the independence of Puerto Rico, Belize and other colonial Territories in the Caribbean, and once again support the right of Argentina to recover the Malvinas Islands.
111.	In the Middle East imperialism is maneuvering to restore its influence and exercise control over its oil resources through the so-tailed policy of partial solutions. That policy is designed, moreover, to isolate Syria, to perpetuate the occupation by Israel of the greater part of the Arab territories and to deny the rights of the Arab people of Palestine. We wish to state once again that there will be no lasting solution in the region unless it is on the basis of the complete withdrawal of Israeli troops from all the territories occupied in 1967 and of the full exercise by the people of Palestine of its inalienable right to self-determination, independence and sovereignly in its usurped homeland.
112.	The Korean peninsula, yesterday the stage for a cruel bloody war, is still a source of threat to peace as a result of the interfering policy of United States imperialism. If a just solution is to be found the General Assembly must pronounce unequivocally in favor of the immediate withdrawal of all foreign troops garrisoned in the southern part of the country, and in favor of the peaceful and independent reunification of that territory without foreign interference.
113.	United States designs of perpetuating their domination in Micronesia represent a challenge to the decolonization objectives of the United Nations and a threat to peace and security in the Pacific. Our Organization cannot disregard this fact and should adopt effective measures enabling the peoples of Micronesia freely to exercise their right to self-determination and independence.
114.	In the field of international economic relations, my country, as a member of the Group of 77. shares its just demands as put forward in countless forums and which were concreted essentially in the Declaration and the program of Action on the Establishment of a New International Economic Order [resolutions 3201 iS-Vt} and 3202 i.T-T/,] and in the Charter of Economic Rights and Duties of States (resolution 3281 (XXfX)], both documents having been approved despite the tenacious opposition of the United States delegation.
115.	At a lime when the capitalist economy is suffering the consequences of the acute recession it engendered, and when it seeks to unload its negative effects on the economies of the developing countries, it is of particular importance for the latter to change their traditionally unfavorable terms of trade and to obtain remunerative prices for their exports in the international capitalist market, to secure access to the necessary financing for their development on favorable terms, and to conduct their economic policies in the full exercise of permanent sovereignty over their natural resources, in particular, vis-a-vis the vast imperialist transnational corporations.
116.	In this context, requests such as those included in the integrated program of primary commodities  price indexation to protect the developing countries in the face of the sustained increase in the price of imports from the developed capitalist countries which generated the inflation, and the set of proposals relating to development aid represent, inter alia. some of the measures which, in spite of the obdurate resistance of the United States and a number of other countries, none the less represent rungs to be climbed on the ladder of the inevitable establishment of a new inter-national economic order.
117.	Despite the over-all improvement in the European situation, there still subsist in that continent conflicts and tensions which may well lead to the disruption of peace. Cyprus is still the victim of armed attacks which have amputated part of the national territory, although so far the United Nations has not been able to confront it in the only manner compatible with the obligations enshrined in the Charter. It is high time for us to adopt strong measures in solidarity with Cyprus, a loyal, faithful State Member of this Organization and a founding member of the Movement of Non-Aligned Countries. Our support goes unhesitatingly to the legal Government of that country, the only legitimate Government of Cyprus, presided over by Archbishop Makarios. The immediate and unconditional withdrawal of foreign troops, full respect for the sovereignty, independence, territorial integrity and non-alignment of Cyprus all are prerequisites for the Cypriot people to solve by itself, without foreign interference, its domestic problems while finding a harmonious and just solution to the question of relations between the two Cypriot communities.
118.	The Portuguese revolution, beset domestically and from outside by a whole set of hostile forces ranging from Fascists to pseudo-revolutionaries of every ilk, is still arousing concern and interest among all the workers of the world. Insistently they demand an end to imperialist interference in the affairs of Portugal and unrestricted respect for the right of its people to go ahead with the revolutionary changes it has begun.
119.	The consistent policy of the Soviet Union and other socialist countries in favor of peace and the elimination of international tension have resulted in important achievements that are above all reflected in the successful conclusion of the Conference on Security and Co-operation in Europe. Its persistence in such endeavors and the sustained struggle of the peoples of the world to tie the hands of the imperialist aggressors may well lead to a situation in which peace and detente acquire a universal and lasting character. The proposal for the conclusion of a treaty on the complete and general prohibition of nuclear weapon tests [A! 10241, annex] as well as the proposal for the prohibition of the development and manufacture of new types of weapons of mass destruction and new systems of such weapons [A/10243, annex], submitted to this Assembly by Comrade Andrei Gromyko, Minister for Foreign Affairs of the Soviet Union, confirm yet again the peaceful will of the Union of Soviet Socialist Republics and its sincere and effective contribution to positive action by the United Nations. These proposals must be given due attention by the Assembly.
120.	The peoples of Latin America and the Caribbean are increasing their action designed to consolidate their national independence, to lead to the recovery of their natural resources and to help them play their rightful part in international life. The efforts of Peru, Mexico, Venezuela, Panama, Jamaica, Guyana, Trinidad and Tobago and other countries in this respect are well known. The Revolutionary Government of Cuba again expresses its support for such actions.
121.	The constitution of the Latin American economic system, the Multinational Caribbean Shipping Company and the joint protection of the price of coffee, sugar and bananas are expressions of a new regional awareness foretelling the advent of a not-too- distant era in which Latin America will unite to form the community conceived by Simon Bolivar and Jose Marti which the realities of the present-day world are turning into a necessary goal. The historic task of Latin America will not be easy. It boils down to conquering its second independence. Its attainment, as far as the immediate future is concerned, calls for the total liquidation of colonialism in all its forms and manifestations and the defeat of the aggressive purposes of reaction and fascism. That is why the nationalist action of Latin America and the Caribbean must place in the forefront solidarity with Panama in its struggle for full exercise of its sovereignty over the Canal and the Canal Zone, firm support for the independence of Puerto Rico and support for the antiFascist resistance of the Chilean people. Panama, Puerto Rico and Chile will serve as a measure of the degree of true solidarity of the world with the emancipating cause of our continent. Support for the Panamanian, Puerto Rican and Chilean peoples in their struggle for freedom is the key that will open the door to new progressive and liberating changes in that part of the world.
122.	Panama's entry into the non-aligned Movement and the support of the Latin American group for its aspiration to become a member of the Security Council are signs of growing international support for the just demands of its people and Government.
123.	The General Assembly must give highest priority to consideration of the situation in Chile. It is no longer merely a question of claiming human rights and alleviating the drama that torments the people of Chile. The institution of fascism in Chile, as we have said from the very beginning and as events bear out today, is part of an offensive by the most retrograde forces directed not only, against the peoples of Latin America but also against their brothers in Africa and Asia who are fighting against imperialism, colonialism and racism.
124.	Latin American fascism is the natural ally of racism and colonialism. It is in fact at their service. It seeks to act as a wedge that will break the necessary solidarity between the peoples of the three continents. The struggle against it, therefore, becomes of primary importance for all the peoples of Africa, Asia and Latin America. Were there no such colonial fascism, Mr. Vorster could not travel around South America; the South African Davis Cup team could not compete unconcernedly in Santiago, nor could the partisans and supporters of apartheid indulge in wild propaganda in favor of their hateful policy from a number of capitals in the southern tip of South America. Therefore the Foreign Ministers of the non- aligned countries, meeting at Lima last August, rightly declared:
"The Conference took note with concern of the recent visit of the head of the racist regime of South Africa to Uruguay and Paraguay, as well as of the increasing relations of other Governments of Latin America, particularly the Chilean Government, with the South African regime." [AI10217 and Corr.l, annex, para. 37.]
125.	The case of Chile is still the subject of unanimous concern. Engendered by the most repugnant treason and violence and conceived as a means of reversing the democratic and liberating process undertaken by the Government of President Allende, the Fascist regime makes a mockery of all humanitarian principles, continues its crimes and outrages against the Chilean people and challenges the voices of, protest that are raised in all sectors of democratic world opinion. Not a single international conference of note has been held in the past year that has failed to express its most categorical repudiation of the atrocities committed by the Pinochet junta or that has not called for the termination of his hateful policy of repression and the betrayal of national interests. To bear this out, we have the agreements of the International Labour Conference, the Dakar Conference of the developing countries, the World Conference of the International Women's Year, the Fifth Ministerial Conference of the Non-Aligned Countries, the recent meeting of the Governing Board of the United Nations Educational, Scientific and Cultural Organization and many other gatherings of a governmental or non-governmental character.
126.	Last year the General Assembly gave its President and the Secretary-General a mandate in connexion with the protection of human rights in Chile [resolution 3219 (XXIX)). The efforts deployed by both which we appreciate have proved fruitless. The Commission on Human Rights set up an ad hoc working group to submit a report and visit Chile. Initially, the Fascist authorities supported the decision of the Commission and declared, like demagogues, that they would welcome the members of the Working Group. At the eleventh hour, when its members were about to board a plane for Santiago, they cancelled the authorization for the journey. By refusing the visit of the Working Group, the Fascist junta gave proof of what is was uselessly attempting to deny and it did so, moreover, with the shamefacedness and contempt for the international community which have become a rule of conduct of a regime which today represents, to a degree only matched by its South African allies and mentors, a stigma of our times.
127.	It is up to the General Assembly at its current session to give the insolence of the Pinochet regime the response it deserves. Solidarity with the antiFascist resistance of the Chilean people must be expanded and strengthened until we can put a stop to the activities of the clique which now oppresses them. We are convinced that the General Assembly will know how to do its duty.
128.	It is increasingly clear that the case of Puerto Rico is evidence of the attitude that is today being maintained with regard to colonialism. In spite of the great obstacles it has had to confront, despite imperialist plans to absorb it and annihilate it as a nation, Puerto Rico is an admirable example of national resistance. Its people, which for over three quarters of a century has resisted foreign occupation, is deserving of the firmest and clearest international solidarity. Such solidarity was given unequivocable expression at the recent international Conference of Solidarity with the Independence of Puerto Rico held at Havana barely a month ago,
129. By resorting to incorrect procedure the Government of the United States was able this year to postpone the debate on the question of Puerto Rico in the
Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples. Those who are opposed to colonialism must considerably increase their solidarity with the independence of Puerto Rico. Cuba will continue to do so unrelentingly, in support of the revolutionary principles governing its international policy and because of its affectionate friendship with the people of Puerto Rico, which has been united with the people of Cuba by over a century of common struggle against the same enemies and under twin flags.
130.	Our solidarity with Puerto Rico is not a question of tactical expediency or a negotiable article. It is an unalterable expression of our policy of principle and is prompted by the same spirit instilled in our people by the farsightedness and generosity of Jose Marti. It is sustained by the blood shed by hundreds of Puerto Rican patriots who fought and died on Cuban soil for ou r common freedom. Some official spokesmen of the Government of the United States have declared that the North American authorities would make the raising of the illegal economic and trade blockade against Cuba conditional upon the attitude of Cuba towards the independence of Puerto Rico. The Prime Minister of the Revolutionary Government of Cuba, Commander Fidel Castro, in a speech on 28 September last, gave to such statements the response they deserved. With the unanimous support of our people, Comrade Fidel Castro affirmed the following:
"We must all know first, we ourselves and secondly, our adversaries that independently of Cuba's economic interests, independently of our foreign policy based on the principles of Marxism and Leninism and on the principles of peaceful co-existence with other States and on mutually beneficial relations with other States a policy which serves the interests of our State and our people- there can never be any improvement in relations with Cuba that is based on the renunciation of a single one of our fundamental principles.
"Our people, from the point of view of its economic development, needs the broadest trade and technological relations with all countries, without exception; but our country is even more interested in the purity of its principles and its international conduct. If this is not understood or accepted, we shall have all the patience needed. We shall wait and be blockaded with dignity as long as it is necessary to be blockaded. We shall move forward at a faster or slower pace and we shall make more or fewer sacrifices. But our clean banners, the dignity and principles of this country, can never be negotiated."
131.	The past year has been for the Cuban people a year of great and continued victories, in spite of the persistent imperialist blockade, and we have continued to build socialism. In the field of agriculture, education, construction and public health Cuba's successes are still an example to other countries of Latin America.
132.	Next year the Cuban people will put into effect the socialist constitution, which has been discussed broadly and in depth in thousands of assemblies throughout the country, and will establish the organs of people's power. The Cuban revolution will thus be entering a new stage resulting from its definitive consolidation and the guarantee of its irreversible historic continuity.
133.	Cuba's international position becomes stronger with each passing day; its ties of friendship and cooperation with the Soviet Union and other socialist countries are being strengthened. Its participation in the non-aligned movement is growing, as shown by the recent decision of the ministerial Conference held at Lima to recommend that the sixth Conference of Heads of State or Government of those countries be held in Havana. Its solid links with the peoples of Latin America, which the imperialist blockade has never destroyed, are being renewed and strengthened.
134.	At the end of this year our people will hold the most decisive and important meeting of this period  the first congress of the Cuban Communist Party. Our people are preparing for it enthusiastically and in all confidence. The Cuban Communist Party is the heir to and continues the age-old struggle of our people, the organized vanguard of our revolution. Born of the combative union of all Cuban revolutionaries under the supreme direction of comrade Fidel Castro, the Cuban Communist Party represents today the profound aspirations of our people to peace, independence and justice, which in the past century were grouped around the Cuban Revolutionary Party of Jose Marti.
135.	When they meet next December to assess the progress achieved and make plans for new tasks, Cuban communists will be able to do so with profound revolutionary satisfaction. The road they have traveled has been long and arduous. Victories and defeats were met along the way, which led to bloodshed and pain, but also hope for the uninterrupted march of our people towards its liberation. Many freedom fighters died before they could get a glimpse of the shining future for which they gave their lives. There were countless sacrifices, and exploits and daily anonymous agony, which ended in victory in January 1959 and led to the conquest of independence and the possibility of establishing socialism.
136.	The future, like the present, is not exempt from difficulties which will lead to new action by the Cuban people. To raise the socialist society at the entrance to the Caribbean Sea, under the conditions imposed by the blockade and imperialist hostility, in a developing country poor in natural resources and with an economy almost entirely dependent on agriculture, while firmly maintaining and upholding the high principles of internationalism and revolutionary solidarity, will always be the heroic goal of our historic dimension.
137.	Our people will do this. Its unalterable revolutionary will is entrenched in such deeds and sacrifices of several generations of Cubans who for more than a century suffered death with dignity rather than lower their glorious flag. It is inspired by the supreme ideal of creating a new society, for ever free from all forms of exploitation by human beings. It is inspired by the immortal example of Ernesto Guevara, who, on a day such as this, left in the heartland of America his unforgettable message, which calls on the peoples of the continent to resist and fight.
138.	Onward to victory!




